Denied and Opinion Filed July 23, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00856-CV

                              IN RE SONIA ALVAREZ, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-07-16957

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its June 15, 2015 orders and rulings, name relator sole managing conservator with

right to establish the children who are the subject of the suit affecting parent-child relationship,

transfer the case to Collin County, and sign an order in conformity with her understanding of the

terms of a mediated settlement agreement among the parties. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding).       We conclude relator has failed to establish her right to

mandamus relief. We deny the petition.


                                                    /Craig Stoddart/
                                                    CRAIG STODDART
150856F.P05                                         JUSTICE